Citation Nr: 1125231	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a right knee injury.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in January 2008, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing on July 19, 2010.  However, in a July 2010 statement, the Veteran indicated that he would not be present for the scheduled hearing and the Veteran's representative further added in a follow-up letter that the Veteran wished not to reschedule the hearing.  See the July 2010 statements.  Thus, the Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for residuals of a right knee injury.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that service connection is warranted for his residuals of a right knee injury.  Specifically, in a February 2010 personal statement, the Veteran explained that in May 1968, while in service, he injured his right knee after falling into a bunker and hitting a concrete sidewalk.  He further added that the fall caused swelling and several abrasions.  Since that time, the Veteran stated that he continues to have pain that affects his mobility and has been prescribed Etodolac for the pain.  The Veteran asserts that he has endured right knee problems since being discharged from service.  

Review of the evidence of record reveals that the Veteran currently receives treatment at several VA medical facilities in Texas.  VA outpatient treatment records have been associated with the claims file from March 2004 to March 2008.  However, included in the claims file are three notices that indicate the presence of additional VA outpatient treatment records located at the VA facilities in Temple, Texas; Lubbock, Texas; and in Amarillo, Texas; from December 2009 to May 2010, that have not been associated with the Veteran's claims file.  The notices state that the records were not printed "due to excessive volume."  While the Board acknowledges these notices, the Board also notes that VA records are considered part of the record on appeal since they are within VA's constructive possession.  These records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In short, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:
1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's right knee from the Amarillo VA Health Care System in Amarillo, Texas; the Lubbock Clinic in Lubbock, Texas; and the Central Texas Veterans Health Care System in Temple, Texas.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The Veteran should also be apprised of such and given the opportunity to submit the reports.  
2.  After accomplishing any additional development deemed appropriate, readjudicate the claim of service connection for residuals of a right knee injury.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


